COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 BRANDON JAY MCDONALD,                          §
                                                                No. 08-13-00209-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                            396th Judicial District Court
 THE STATE OF TEXAS,                            §
                                                              of Tarrant County, Texas
                  Appellee.                     §
                                                                  (TC# 1184931W)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge)(Sitting by assignment, not participating)